AMENDMENT AGREEMENT


          THIS AMENDMENT AGREEMENT (this "Agreement") is made and entered into
as of the 17th day of October, 2003, by and between COGENTRIX ENERGY, INC., a
North Carolina corporation (the "Company"), and THOMAS F. SCHWARTZ (the
"Employee").


STATEMENT OF PURPOSE


          The Company and the Employee are parties to (i) an Executive
Employment Agreement dated as of February 16, 2001, and amended on November 12,
2001 and September 26, 2003 (the "Employment Agreement"), covering the terms and
conditions of the Employee's employment with the Company and (ii) a
Profit-Sharing Agreement (the "Profit-Sharing Agreement") covering the terms and
conditions of the Employee's participation in the Cogentrix Profit-Sharing Plan.
The Employee is also a participant in the Cogentrix Energy, Inc. Select
Management Committee Members Transaction Bonus Program (the "Program"). The
Company and the Employee desire to further amend the Employment Agreement, the
Profit-Sharing Agreement and the Program in certain respects, and this Agreement
sets forth such amendments.

          NOW, THEREFORE, in consideration of the Statement of Purpose and the
mutual covenants and agreements herein contained, the parties hereto agree as
follows:

          1.     Effectiveness of Agreement. This Agreement shall become
effective upon, and only upon, (i) the "Closing" (as defined in that certain
Share Purchase Agreement dated as of October 17, 2003, among GS Power Holdings,
LLC, the Company and the Company's shareholders (as such agreement may be
amended from time to time, the "Purchase Agreement")), (ii) the Employee's
survival to the date of such Closing, and (iii) the execution and delivery by
The Goldman Sachs Group, Inc. ("Goldman") to the Employee of an unconditional
guarantee of the Company's obligations under this Agreement in the form attached
hereto as Exhibit A.

          This Agreement shall supersede and replace in its entirety, (i)
paragraphs 1(b) and 2 of the Amendment to the Employment Agreement dated as of
November 12, 2001 and (ii) the Amendment to the Employment Agreement dated as of
September 26, 2003.

          2.     Payment to the Employee In Lieu of Certain Payments Under the
Employment Agreement, the Profit-Sharing Agreement and the Program. Upon the
first to occur of (i) the Employee's death after the date this Agreement becomes
effective or (ii) January 5, 2005 (in either case, the "Payment Date"), the
Company shall pay to the Employee (or in the event of the Employee's death prior
to January 5, 2005, the Company shall pay to the Employee's estate within 3
business days after the delivery to the Company of a certified copy of the
Employee's death certificate and a certified copy of letters testamentary
evidencing the authority of the representative of the Employee's estate to act
on behalf of the Employee's estate) by wire transfer of immediately available
funds to an account maintained at a commercial bank located in the United States
and designated by the Employee (or the representative of the Employee's estate)
the amount of $2,939,397.00. Such payment shall be in consideration of the
Employee's wavier of any amount that may otherwise be due to the Employee under
Section 4.a. or 5.a. of the Employment Agreement, Paragraph 2. of Section III.
of the Profit-Sharing Agreement and Article IV of the Program and shall fully
discharge the Company from any liability under such provisions of the Employment
Agreement, the Profit-Sharing Agreement and the Program.

          The payment made to the Employee pursuant to this paragraph 2 shall
not relieve the Company of any obligation to timely pay or provide to the
Employee any amounts or benefits required to be paid or provided or which the
Employee is eligible to receive under Section 5.b. of the Employment Agreement,
as amended, or any plan, program, policy, practice, contract or agreement of the
Company, prior to or as a consequence of the Employee's termination of
employment, including without limitation, any amounts due and payable to the
Employee under the Company's Incentive Bonus Plan and the Annual Distributions
(as defined in the Profit-Sharing Agreement) and the Employment Termination (as
defined in the Profit-Sharing Agreement) distribution (but not the severance
benefit which is included in the amount described above) under the
Profit-Sharing Agreement, and the Employee's entitlement to all such amounts or
benefits are independent of and incremental to the payment due to the Employee
pursuant to this paragraph 2.

          3.     Nonsolicitation. During the period from the date this Agreement
becomes effective through the Payment Date, the Employee shall not solicit the
employment or services of, hire, or retain any person who is known by the
Employee to be then employed by the Company or any of its affiliates.

          4.     Tax Withholding. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as shall be
required to be withheld pursuant to any applicable law or regulation; provided,
however, in no event shall any such withholding be made prior to the date the
amount is actually paid to the Employee.

          5.     Continued Effectiveness of Employment Agreement and Incentive
Compensation Plans and Policies. Except as expressly amended hereby, the
Employment Agreement and the Profit-Sharing Agreement, each as heretofore
amended, and any other incentive compensation plans and policies of the Company
shall continue in full force and effect in accordance with their respective
terms and conditions.

          6.     Payment Obligations. The obligations of the Company to make the
payment described in paragraph 2 shall be subject solely to the Employee's
continued compliance with the nonsolicitation provisions set forth in paragraph
3 hereunder, but shall otherwise be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company or any of its
affiliates may have against the Employee. The Employee shall not be required to
mitigate the amount of the payment described in paragraph 2 by seeking other
employment or otherwise, nor shall the amount of such payment be reduced by any
compensation earned by the Employee as the result of employment by another
company, by the Employee's retirement benefits or otherwise.

          7.     Expenses of Enforcement. In the event the Company fails to make
the payment described in paragraph 2 by the Payment Date and the Employee
retains counsel to enforce the

Company's payment obligation under this Agreement (whether or not legal action
is commenced by the Employee), the Company shall reimburse the Employee for all
fees and expenses (including fees and expenses of legal counsel) incurred by the
Employee to enforce the Company's obligations under this Agreement. In addition,
the Company shall pay interest on the payment described in paragraph 2 from the
Payment Date through the date the payment is made at an annual rate of interest
equal to the "prime rate" published in The Wall Street Journal plus three
percent (3%) per annum.

          8.     Automatic Transfer and Assumption of the Company's Obligations.
In the event (i) the Company sells all or substantially all of its business or
assets to any person or entity that is not a member of the controlled group of
corporations (within the meaning of Section 1563(a) of the Internal Revenue Code
of 1986) that includes Goldman or (ii) the Company ceases to be member of such
controlled group for any reason, then in either of such events, the Company's
obligations under this Agreement shall be automatically transferred to and
assumed by Goldman without any further action by the Company, the Employee or
Goldman.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

COGENTRIX ENERGY, INC.

By:       /s/  James E. Lewis             
                  James E. Lewis,
                  Chief Executive Officer



             /s/  Thomas F. Schwartz             
                  Thomas F. Schwartz
